82649: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27497: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82649


Short Caption:NUVEDA, LLC VS. DIST. CT. (TERRY)Court:Supreme Court


Related Case(s):82767


Lower Court Case(s):Clark Co. - Eighth Judicial District - A817363Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNuVeda, LLCMitchell D. Stipp
							(Law Office of Mitchell Stipp)
						


Real Party in InterestCWNevada, LLCL. Joe Coppedge
							(Mushkin & Coppedge)
						Michael R. Mushkin
							(Mushkin & Coppedge)
						


Real Party in InterestDotan Y. MelechL. Joe Coppedge
							(Mushkin & Coppedge)
						Michael R. Mushkin
							(Mushkin & Coppedge)
						


Real Party in InterestPhil IveyL. Joe Coppedge
							(Mushkin & Coppedge)
						Michael R. Mushkin
							(Mushkin & Coppedge)
						


Real Party in InterestShane M. TerryL. Joe Coppedge
							(Mushkin & Coppedge)
						Michael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/23/2021Filing FeeFiling fee paid. E-Payment $250.00 from Mitchell D. Stipp. (SC)


03/23/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-08251




03/23/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-08254




03/23/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-08255




03/23/2021MotionFiled Petitioner's Emergency Motion to Stay Contempt Proceedings in the District Court Under NRAP 8(a) and 27(E). [Action Requested by Nevada Supreme Court on or before 9 am on April 5, 2021]. (SC)21-08306




04/02/2021Order/ProceduralFiled Order Directing Answer and Granting Stay. Answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. We have reviewed the motion for stay. We grant the motion and hereby stay the district court contempt proceedings in this matter pending further order of this court. (SC)21-09610




04/23/2021Petition/WritFiled Real Parties in Interests' Answer to Petition for Writ of Prohibition or, in the Alternative, Petition for Writ of Mandamus.  (SC)21-11833




04/23/2021AppendixFiled Appendix to Answer to Petition for Writ - Vol. 1.  (SC)21-11835




04/23/2021AppendixFiled Appendix to Answer to Petition for Writ - Vol. 2.  (SC)21-11836




05/06/2021Order/Clerk'sFiled Order Granting Extension Telephonic.  Petitioner's Reply in Support of Petition for Writ due:  May 21, 2021.  (SC)21-13073




05/21/2021Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Prohibition or, in the Alternative, Petition for Writ of Mandamus. (SC)21-14699




09/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-26697




09/23/2021Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 54. SNP21-RP/LS/AS. (SC).21-27497




09/27/2021Post-Judgment PetitionFiled Petitioner's Petition for Rehearing. (SC)21-27790




09/27/2021Filing FeeFiling fee paid. E-Payment $150.00 from Mitchell D. Stipp. (SC)


09/27/2021Notice/IncomingFiled Petitioner's Errata To Petition for Rehearing. (SC)21-27799




10/11/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). SNP21 - RP/LS/AS (SC)21-29037




11/09/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-32203




11/09/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View